DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-13, in the reply filed on 10-07-22 is acknowledged.
The traversal is on the ground(s): A) the restriction does not state why unity of invention is lacking; and B) Lack Serious Search Burden. 
This is not found persuasive because 
A) Applicant just ignored the reasons of restriction stated in the Restriction Requirement of 08-18-2022. 
The examiner not only pointed out the invention is lacking unity, but also listed detail of the lacking special technical features among three Groups:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 14 of the Group II teaches specific technical features including a second insulating resin layer laminated on the first insulating resin layer having the second metal foil laminated thereon, and covering the second metal foil; and a third metal foil laminated on the second insulating resin layer, of which claim 1 of Group I are lacking.
Claim 17 of the Group III teaches specific technical features including a third insulating resin layer laminated on the first insulating resin layer having the first metal foil laminated thereon, and covering the first metal foil; a fourth metal foil laminated on the third insulating resin layer; a second insulating resin layer laminated on the first insulating resin layer having the second metal foil laminated thereon, and covering the second metal foil; and a third metal foil laminated on the second insulating resin layer, of which claim 1 of Group I are lacking.
Claim 17 of the Group III teaches specific technical features including a third insulating resin layer laminated on the first insulating resin layer having the first metal foil laminated thereon, and covering the first metal foil; a fourth metal foil laminated on the third insulating resin layer, of which claim 14 of Group II are lacking.
Therefore, inventions of Groups I, II and III of do not have a single general inventive concept, and do not meet the requirement of unity of invention.
The Groups I, II and III are related as combination, subcombination and further subcombination; the subcombination (or further subcombination) is distinct if it is not obvious variants, and if it is shown that at least one subcombination (or further subcombination) is separately usable.
For example, the limitation of a memory, in the subcombination claim 16 of Group II, which do not require by the combination claim 1 of Groups I; the limitations of a memory and a camera, in the further subcombination claim 20 of Group III, which do not require by the combination claim 1 of Groups I; and the limitation of a camera, in the further subcombination claim 20 of Group III, which do not require by the subcombination claim 16 of Group II.
B) The applicant also ignored the statement of the reasons why there would be a serious burden on the examiner if restriction were not required:
There is an examination and search burden for these patentably distinct Groups due to each Group lacks unity with each of the other Group. The Groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Group would not likely be applicable to another Group (for example, because these two Group lack unity between Groups, if one prior art having the same limitations as in claim 8, and it can be used to reject claim 8 of Group II, but it cannot reject claim 1 of Group I, and vice versa; and/or the Groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL. Claims 14-20 are withdrawn from consideration as being drawn to nonelected inventions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US20160113120).
	Re Claim 1, Ishihara show and close
A method for producing a laminate having a patterned metal foil, comprising: 
masking a whole surface of a first metal foil (12a, fig. 1; during the patterning process, in a state in which the entire surface on the first conductor layer 12 side is covered by a resist coating, only the second metal foil 14a side is patterned, [0057]) in a laminate having the first metal foil, a first insulating resin layer (11, fig. 1) having a thickness of 1 to 200 µm (thickness of resin layer 11 in 1a range or 25-100 µm, [0040]) and a second metal foil (14a, fig. 1) laminated in this order; and 
patterning the second metal foil (the second metal foil 14a side is patterned, [0057]).
Re Claim 2, Ishihara show and close
The method according to claim 1, wherein a thickness of the first metal foil is 1 to 100 µm (thickness of resin layer 11 in a range or 25-100, [0040]).
	Re Claim 3, Ishihara show and close
The method according to claim 1, wherein the masking includes laminating a resist (the entire surface on the first conductor layer 12 side is covered by a resist coating, only the second metal foil (14a) side is patterned [0057]) on the whole surface of the first metal foil for masking.
	Re Claim 4, Ishihara show and close
A method for producing a laminate having a patterned metal foil, comprising: 
laminating a second insulating resin layer (31, fig. 3A) on the first insulating resin layer having the second metal foil laminated thereon so that the second metal foil in the laminate having the patterned metal foil (pattered metal foil 14a, fig. 1) according to claim 1 is covered with the second insulating resin layer (fig. 3A); and laminating a third metal foil (42a, fig. 3A) on the second insulating resin layer.
Re Claim 8, Ishihara show and close
The method according to claim 4, further comprising irradiating a predetermined position of a surface of the third metal foil with a laser beam to thereby provide a first via hole (31d, fig. 3B) starting from the surface of the third metal foil and reaching the second metal foil or the first metal foil on an opposite surface (openings 31d is formed at places where via conductor of the interlayer resin insulating layers 31 is formed. The opening 31d is formed using a laser irradiation method, [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, in view of Kobayashi et al. (US20120013021).
Re Claim 9, Ishihara show and close
The method according to claim 8, 
Ishihara does not disclose
comprising subjecting an inside of the first via hole to a desmear treatment.
Kobayashi teaches a device wherein
comprising subjecting an inside of the first via hole to a desmear treatment 
(the via hole  is formed by the laser processing method, desmear is performed on the interior of the via hole to remove and clean the resin smears remaining in the via hole, [0056]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the desmear treatment for a drilled via hole as taught by Kobayashi in the electronic device of Ishihara, in order to remove and clear the resin smear in the via hole ([0056], Kobayashi) for the electronic device.

Allowable Subject Matter
Claims 5-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The method for producing the laminate having the patterned metal foil, comprising: masking a whole surface of the third metal foil in the laminate having the patterned metal foil according to claim 4; and patterning the first metal foil.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 5 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20120061809-A1 US-20120018860-A1 US-20100307898-A1 US-20100044081-A1 US-20160309582-A1 US-20130249075-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848